Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 6, 2012                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  143432(47)                                                                                           Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  CHARLES MORRIS,                                                                                          Brian K. Zahra,
                                                                                                                      Justices
           Plaintiff-Appellant,
  v                                                                  SC: 143432
                                                                     COA: 296343
  BLUE CROSS BLUE SHIELD OF MICHIGAN,                                Wayne CC: 08-121147-CK
           Defendant-Appellee,
  and
  AAA OF MICHIGAN,
             Defendant.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s November
  23, 2011 order is considered, and it is GRANTED. We VACATE that part of our
  November 23, 2011 order that denied leave to appeal. On reconsideration, the
  application for leave to appeal the April 21, 2011 judgment of the Court of Appeals is
  considered and, it appearing to this Court that the case of Harris v ACIA (Docket No.
  144579) is pending on appeal before this Court and that the decision in that case may
  resolve an issue raised in the present application for leave to appeal, we ORDER that the
  application be held in ABEYANCE pending the decision in that case.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 6, 2012                        _________________________________________
         d0530                                                                 Clerk